HARRIS, Judge.
Mongelli sued Niles for legal malpractice in his representation of Mongelli in a criminal case. Mongelli admits that he was guilty of a crime but not the crime to which Niles convinced him to plead. Because of such malpractice, Mongelli claims that he is serving more time in prison than justified. As we indicated in Steele v. Kehoe, 23 Fla. Law Weekly D771, — So.2d -, 1998 WL 121499 (Fla. 5th DCA, Mar.20, 1998), the issue as to whether the defendant has been improperly convicted or has been sentenced to a greater period than appropriate can best be determined by the criminal court. In this case, that was done.
Mongelli attempted to withdraw his plea because of ineffective assistance of counsel and the motion was denied by the Federal District Court, upheld on appeal by the Eleventh Circuit Court of Appeals.
The trial court below found, and we agree, that this case is controlled by Zeidwig v. Ward, 548 So.2d 209 (Fla.1989), and granted summary judgment.
AFFIRMED.
DAUKSCH and ANTOON, JJ., concur.